Title: To George Washington from Major General Israel Putnam, 16 October 1777
From: Putnam, Israel
To: Washington, George



Dear Genl
Fish kill [N.Y.] Octr 16th 1777

I have been hond with the receipt of your two favours of the 8th and immagine before this you have recd mine of the Same date containing the disagreable intelligence of the loss of fort mountgomery after a most Spirited defence & of our evacuating Peeks kill in Consequence thereoff—I congratulate you on the bravery of your Troops in attacking & putting to flight the british army, & regret the unfavourable Circumstance that prevented its terminating in a Compleat Victory.
last monday Genl Parsons with about two thousand Troops marched down & took possession of Peeks kill & the passes in the high lands he has taken a number of Cattle horses & Sheep which were Collected by the Enemy—the Enimy have burnt the buildings & barracks at the Village & Several dwelling houses & other buildings at Peeks kill—they have demolished Fort mountgomery & Constitution—& are repairing Fort Clinton—yesterday about forty Sail passed up the river Crouded with Troops—and are now at anchor above Poughkipsie the

wind not favouring—we were on our march after them when I met the agreabl[e] intelligence of the Surrendry of Genl Burgoine & his army as prisoners of war, a Copy of which is enclosed; & thereupon I do most Sencerely Congratulate your excellency—I have halted my Troops & am now Considering what ought to be my next movement—have Sent to Govr Clinton for his Opinion on the Subject—& ordered Genl Parsons to Spare no pains to find the Situation & Strength of the garrison at kings bridge in order to direct my future Operations most advantagiously I have about Six thousand Troops who are Chiefly militia I understand that Genl Campbell was killed at Fort mountgomery & Several Field officers & others of inferior rank The Enemy’s loss by the last accounts I have been able to get is very Considerable not less than a thousand killed & wounded—The Two Continental Frigates & the row Galley which lay above Fort mountgomery were burnt to prevent there falling into the hands of the Enemy for which I am very Sorrey as one I beleve might have been saved.
I have the unhappiness to Inform you that mrs Putnam after a long & tedious illness departed this life last Teusday night—with the highest esteem & respect I am dear Sir your most Obedt humble Servant

Israel Putnam

